DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.

Status of Prosecution
Applicant’s election without traverse of Formula (C-105) in the reply filed on February 9, 2022 is acknowledged and maintained:
	
    PNG
    media_image1.png
    238
    373
    media_image1.png
    Greyscale

The X may be O or S, per p. 77, para. [0099], of the present Specification.  The applicant indicates that claims 1-3 and 5-15 read on the elected species.  Claim 4 remains withdrawn from further examination as non-elected.
The provisional rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/493,446 (see also, US 2020/0052228) is maintained. 
The rejection under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2015163174; see also US 2017/0040538) is maintained.
Double Patenting
Claims 1-3 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/493,446 (see also, US 2020/0052228). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application1 read in part as follows:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

…….
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The presently elected Formula (C-105) falls within formula (C-1) in claim 1 of the other application. The formula in the other application may have a spirobifluorene unit and a substituent which could be dibenzofuran or dibenzothiophene.  The limitations of present claims 2-15 correspond to or overlap those of claims 2-16 of the other application.  
Based on the foregoing, the present claims are rejected as provisional nonstatutory double patenting.  The rejection is provisional because the other application has not been patented.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2015163174; see also US 2017/0040538).
The WO document qualifies as prior art but is in Japanese.  The US document is equivalent and cited below.
Matsumoto teaches:

    PNG
    media_image6.png
    274
    413
    media_image6.png
    Greyscale

With respect to the presently elected formula and claims 1- 3, Matsumoto exemplifies the following formulas at p. 52:


    PNG
    media_image7.png
    225
    378
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    224
    372
    media_image8.png
    Greyscale

The reference further teaches other limitations presently claimed.  With respect to present claims 5-9, Matsumoto teaches various complexes [0232-0239; ref. claims 5- 7].  With respect to claims 10-12, the reference teaches linking groups [0086-0107].  With respect to claim 13, the reference teaches hole transporting, hole injection, electron transporting, electron injection, and light emitting materials [0445-0454].  With respect to claims 14 and 15, Matsumoto teaches first and second organic layers that are adjacent to each other, or the second layer is between the anode and the first layer [0407].
Matsumoto exemplifies (H-23) and (H-24) where the dibenzofuran and dibenzothiophene moieties are bonded to the sprirobifluorene at three carbons away from the oxygen or sulfur atoms, respectively, as opposed to two carbons away in the presently elected formula.
Nevertheless, the presently elected formula is considered to be a position isomer of the the (H-23) and (H-24) compounds exemplified in Matsumoto.  MPEP 2144.09.
	It would have been obvious for a light emitting device, as taught by Matsumoto, to have a compound with a dibenzofuran or dibenzothiophene substituent attached to a spriobifluorene unit, as taught by Matsumoto, and further to have the dibenzofuran or dibenzothiophene attached at the second carbon instead of the third carbon as a position isomer, because the reference is directed to a light emitting device.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
	The Request for Reconsideration, filed June 8, 2022, has been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
With respect to the provisional rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/493,446 (see also, US 2020/0052228), the applicant requests abeyance until allowance of the ‘446 application.  The rejection is maintained in the interim. 
	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2015163174; see also US 2017/0040538), the applicant argues that the reference fails to teach that both the first and second organic layers must contain a compound having formula (C-1) and the second layer has a crosslinkable material.  It is noted, however, that the reference teaches multiple layers [0452] which can have crosslinkable groups (materials) [0445, 0448].  It would have been obvious, therefore, for one or more layers to have crosslinkable groups (materials).   As discussed above, moreover, the reference teaches a compound which is a close positional isomer of the presently elected compound for (C-1).
The applicant further asserts that Matsumoto fails to teach inclusion of the compound in both the first and second light emitting layers.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second light-emitting layers) are not recited in many of the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Information Disclosure Statement, filed June 6, 2022, and the EP Written Opinion, have been carefully considered.  The references cited in that Opinion will be considered further if the Species Election is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims in the other application were amended on September 12, 2019.